Citation Nr: 1428106	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating (or evaluation) for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1966 to December 1968, including service in the Republic of Vietnam.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Boston, Massachusetts, Regional Office (RO), which denied service connection for a skin disorder (to include as due to herbicide exposure) and granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral hearing loss, effective March 26, 2009.
 
In November 2009, the Veteran entered a notice of disagreement with the initial rating for bilateral hearing loss assigned in the October 2009 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In January 2012, the Veteran presented testimony during a videoconference hearing at the RO, in Boston, Massachusetts, before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing is of record.

This case was previously before the Board in April 2012, and was remanded for additional development.  With respect to the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss, the additional development actions have been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, the bilateral hearing loss is manifested by no more than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a June 2009 letter, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

Concerning an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The evidence of record already established serviced connection for bilateral hearing loss with a noncompensable evaluation.  At the January 2012 Board hearing, the undersigned VLJ identified the issue on appeal, entitlement to a higher (compensable) initial disability rating for the service-connected bilateral hearing loss.  The VLJ solicited testimony from the Veteran regarding the current symptoms and severity he experiences related to the service-connected bilateral hearing loss.  No pertinent evidence that might have been overlooked or that might substantiate the claims on appeal was identified by the Veteran or the representative.  In this case, there are very specific audiometric testing results and speech recognition testing results of record, as well as the Veteran's reports of complaints associated with the hearing loss.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled. 

VA's duty to assist has also been met.  The Veteran was afforded a June 2009 VA examination, and pursuant to the April 2012 Board Remand, an April 2012 VA examination to evaluate the service-connected bilateral hearing loss.  The VA examination reports are of record.  The Board finds that these examinations are adequate for rating purposes because each reflect the Veteran's history and symptomatology, the VA examinations were performed by a medical professional, all relevant testing (including audiometric testing and speech recognition testing) was performed and findings recorded, and the examination report reflects that it was based on a thorough examination of and history by the Veteran, including the Veteran's description of functional effects and the VA examiner's description of functional effects of hearing loss (impairment hearing conversation directed toward him and has to turn the television louder, difficulty hearing normal speech or conversation in groups, difficulty hearing a radio as a volunteer firefighter, and occasional difficulties hearing certain individuals).  The VA examiners assessed that the Veteran had difficulty in hearing in groups and in background noise, and the effect on daily activity was difficulty hearing people talk in noise or in groups.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Subsequent to the April 2012 VA examination, the RO readjudicated the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss in an October 2012 Supplemental Statement of the Case (SSOC).  For these reasons, no further examination or medical opinion is needed regarding this issue.

Disability Rating Criteria for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned to the service-connected bilateral hearing loss by seeking appellate review.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).    

For rating hearing impairment, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b). 

Initial Rating for Bilateral Hearing Loss

In an October 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) disability evaluation under Diagnostic Code 6100, effective March 26, 2009.  The notice of disagreement just indicated general disagreement with the percentage rating for hearing loss, without specific contentions.  In an October 2011 statement, the Veteran wrote generally and without time reference that his hearing loss had progressed.  At the Board hearing, the Veteran testified that he believe his hearing loss had worsened since the June 2009 VA examination.  

After a review of all the lay and medical evidence, the Board finds that, for the entire rating period, the criteria for a compensable disability rating for bilateral hearing loss have not been met or more nearly approximated.  A June 2009 VA audiological examination reveals puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 60, 60, and 60 decibels, respectively.  Puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 25, 45, and 45 decibels, respectively.  The June 2009 VA audiometric testing revealed an average puretone threshold of 50 and 88 percent speech recognition in the right ear and an average puretone threshold of 30 and 94 percent speech recognition in the left ear.  

October 2011 private audiological testing reveals puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 60, 65, and 60 decibels, respectively.  Puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 30, 50, and 40 decibels, respectively.  The October 2011 audiometric testing revealed an average puretone threshold of 50 in the right ear and an average puretone threshold of 31.25 in the left ear.  
See Savage v. Shinseki, 23 Vet. App. 259, 270 (2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The Board finds that the speech recognition testing reported in the October 2011 private audiological examination is inadequate for rating purposes because the Northwestern University #6 (NU-6) word recognition test was used to test speech discrimination rather than the Maryland CNC test.  See 38 C.F.R. § 4.85.  As this examination does not contain speech discrimination scores using the Maryland CNC list, and there are no special circumstances shown to warrant rating based solely on puretone thresholds under Table VIA, the October 2011 speech recognition test score are not valid for rating purposes.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

April 2012 VA audiological testing reveals puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 55, 55, and 55 decibels, respectively.  Puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 25, 50, and 50 decibels, respectively.  The April 2012 VA audiometric testing revealed an average puretone threshold of 44 and 80 percent speech recognition in the right ear and an average puretone threshold of 34 and 96 percent speech recognition in the left ear.  

For the entire rating period, audiometric testing has revealed, at worst, an average puretone threshold of 50 and 88 percent speech recognition in the right ear and an average puretone threshold of 34 and 96 percent speech recognition in the left ear.  Using Table VI, applying the results from the June 2009 and April 2012 VA audiological examinations, the hearing impairment is designated as Level I in the right ear and Level I in the left ear, resulting in bilateral hearing impairment consistent with a noncompensable (0 percent) disability rating under Table VII.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Neither the right ear nor left ear present exceptional patterns of hearing impairment, that is puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz); therefore, the exceptional hearing pattern under 38 C.F.R. § 4.86 is not for application.

The Veteran's level of hearing loss, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for the entire rating period.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  
See Lendenmann, 3 Vet. App. at 345.  For these reasons, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss for the entire rating period has not been met.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has further considered whether the issue on appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In this case, the VA examiner in April 2012 recorded the Veteran's description of functional effects (impairment hearing conversation directed toward him and has to turn the television louder) and provided a description of functional effects of hearing loss.  Additionally, at the June 2009 VA examination, the Veteran reported functional impairments of difficulty hearing normal speech/conversation in groups, difficulty hearing a radio as a volunteer firefighter, and occasional difficulties hearing certain individuals.  The VA examiner assessed that the Veteran had difficulty in hearing in groups and in background noise, and the effect on daily activity was difficulty hearing people talk in noise or in groups.  

In this case, the Board does not find any symptoms or functional impairment associated with hearing loss that is not already encompassed by the noncompensable (0 percent) rating for the entire initial rating period.  At the June 2009 VA audiological examination, the Veteran reported having trouble hearing conversation in group settings, occasional difficulty hearing individuals, and difficulty hearing the television and work radio.  At the January 2012 Board hearing and the April 2012 VA audiological examination, the Veteran reported that he could not understand his grandchildren when they speak and an inability to hear well.  The symptoms and functional limitations of the service-connected hearing loss, specifically hearing acuity, are contemplated by the schedular rating criteria at 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86, which provide for schedular ratings based on a combination of audiometric testing and speech recognition testing.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty hearing conversations, either with individuals or in group settings, or other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule.    

The schedular rating criteria provide for disability ratings based on audiometric examinations and speech discrimination testing.  The Veteran's bilateral hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered the Veteran's reports of difficulty hearing conversation in group settings, difficulty hearing individuals, and difficulty hearing the television and work radio, and difficulty understanding his grandchildren.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiological testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.

The Board has considered the additional symptom of tinnitus, but finds that it is shown by the evidence and adjudication not to be a symptom of the service-connected bilateral hearing loss.  Post-service VA treatment records reveal that the Veteran reported constant ringing in the ears.  The Veteran is service connected and separately rated 10 percent for tinnitus, which is a separate disability from hearing loss.  Such symptomatology that is associated with another service-connected disability (tinnitus) may not be considered in assigning the disability rating for the service-connected bilateral hearing loss, as to do so would violate the rule against pyramiding at 38 C.F.R. § 4.14 (2013), as it would involve paying compensation twice for the same disability.  

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss disability and reasonably describe the Veteran's disability levels and symptomatology; therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

For the entire initial rating period, a compensable disability rating for bilateral hearing loss is denied.  


REMAND

Service Connection for a Skin Disorder

This case was previously before the Board in April 2012, and was remanded for a VA skin disorders examination to determine the nature and etiology of any current skin disabilities.  The Veteran was scheduled for a May 2012 VA skin disorders examination, but did not appear.  In a December 2012 statement, the Veteran indicated that he did not receive notice to appear at the May 2012 VA examination and has requested that he be scheduled for another VA skin disorders examination. 

With respect to a current disability, it is uncontroverted that the Veteran has been diagnosed with dermatitis in September 2008.  Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam.  The Veteran's DD Form 214 showed that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and had Vietnam service.  Based upon information obtained from the Veteran's service records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2013) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  A September 1968 service treatment record also reflects that the Veteran was treated for a rash in the groin area.  

With respect to the question of medical nexus, because the Veteran's skin diagnosis is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e) (2013), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed dermatitis and his military service, in particular the presumed exposure to herbicides during service in Vietnam.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there are medical questions presented by this case that are not currently addressed by the evidence of record.  No VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of current skin problems to the established in-service herbicide exposure or other service incident.  At the January 2012 Board personal hearing, the Veteran testified that he first noticed skin problems during service in Vietnam and that they have continued since service.  Hearing transcript (T.) pages 3-4.  Given the presumption of herbicide exposure in service and the September 1968 service treatment record reflecting treatment for a skin rash in service, the current diagnosis of dermatitis, and the Veteran's statements asserting the current disability may be associated with herbicide exposure in service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current skin disorder is causally related to active service.  This evidence should be considered together with all of the appropriately applicable information regarding diseases associated with herbicide exposure.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following actions:

1.  Associate with the record any VA treatment records not already of record regarding a skin disorder.

2.  Schedule the Veteran for a VA skin disorders examination to assist in determining the nature and etiology of the Veteran's current skin disability(ies).  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's skin disorder.

The VA examiner should offer an opinion as to the medical probabilities that such a disorder is attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a)  Identify all of the Veteran's skin disorders.

b)  Is it as likely as not (i.e., there is a 50 percent or greater probability) that each identified skin disorder is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service?

In assessing the relative likelihood as to origin and etiology of the dermatitis specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completion of the foregoing and all other necessary development, the RO should readjudicate the issue of service connection for a skin disorder, to include as due to herbicide exposure.  If the benefit sought remain denied, the Veteran and his representative should be furnished an SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


